Citation Nr: 0731198	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  06-28 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from May 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in June 2007.  A transcript of his hearing 
has been associated with the record.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  A stressor supporting the diagnosis of PTSD has not been 
corroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in 
February 2005, after the enactment of the VCAA.  

An April 2005 letter discussed the evidence of record and 
told the veteran how VA would assist him in obtaining 
evidence supportive of his claim.  The letter indicated the 
actions taken by VA to procure evidence.  The veteran was 
told how he could verify combat service.  He was asked for a 
detailed description of the events resulting in his claimed 
PTSD.  He was also asked to complete a questionnaire to 
provide information about his claimed stressors.  Finally, he 
was asked to identify sources of treatment.

A subsequent April 2005 letter discussed the evidence 
necessary to support a claim of entitlement to service 
connection.

A June 2005 letter told the veteran that the information he 
had provided concerning his stressor was too general and was 
not sufficient to allow for verification of the claimed 
stressor.  The letter suggested the various types of evidence 
the veteran could submit to assist in the verification of the 
stressful incident he claimed.  He was also told how he could 
verify combat service.

A May 2006 mailing included a description of how VA 
establishes disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  The veteran's Social 
Security Administration (SSA) records have also been 
obtained.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

The Board observes that the veteran did not engage in combat 
with the enemy.  The veteran's service personnel records do 
not show that he received any citations or awards for 
participation in combat with the enemy.  See 38 C.F.R. § 
3.304(f).  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Service medical records reflect that a psychiatric 
consultation was requested by the Armed Forces Examination 
and Entrance Station at Buffalo, New York.  The November 1969 
consultation report notes the veteran's report of two suicide 
attempts, in the spring of 1969 and in August 1969.  Upon 
examination, the physician concluded that the veteran had an 
obsessive personality and a chronic low grade depression 
which occasionally became exacerbated.  He indicated that 
there was no clear indication that the veteran was likely to 
decompensate in the near future or because of the stress of 
military life.  On separation examination in February 1972, 
the veteran was found to be psychiatrically normal and 
qualified for discharge.  

The veteran's service personnel records show that he was 
stationed in Vietnam from April 1971 to October 1971, and 
that he served as a wheel vehicle mechanic.  In November 
1971, he was dropped from the rolls as a deserter.  In 
February 1972, he was subjected to nonjudicial punishment via 
an Article 15.  The nature of the offense is not contained in 
the veteran's service personnel records.

Review of the record reflects that the veteran has various 
psychiatric diagnoses, to include a history of PTSD and PTSD.  

An August 1979 VA treatment record notes the veteran's report 
of an incident in Vietnam during which he was riding in a 
Jeep that ran over a person.  He stated that he felt guilt 
over not helping the person and telling the driver not to 
stop.  The diagnoses at that time were paranoid schizophrenia 
and multiple substance abuse. 

The veteran claimed in a February 2005 statement that during 
his time in Vietnam, he volunteered to ride "shotgun" on a 
convoy from Camp McDermot to Phu Bai.  He stated that the 
convoy came under attack during daylight hours and that the 
cab of the vehicle ahead of his was struck.  He indicated 
that the driver and passenger were killed, and that 
passengers in the back of the truck were injured.

As discussed above, the veteran was asked for more detailed 
information concerning his claimed stressor.  He did not 
respond with further details that would allow for any 
meaningful research.  

At his June 2007 hearing, the veteran testified that on the 
convoy, the vehicle in front of him was blown up and that 
there were at least a half dozen casualties.  He indicated 
that he could not stated the dates, places, and times.  He 
stated that he sought treatment because he could not sleep 
and that he eventually started smoking heroin to get to 
sleep.  He related that he was placed in detoxification after 
failing a urine test, and that after three days he was 
released and went on R&R.  He indicated that while at home, 
he sought help for drug use and that he later turned himself 
in from a status of absent without leave (AWOL).  He also 
testified that he had no psychiatric problems prior to 
service.

With respect to the veteran's claim of treatment for drug 
addiction in service, the  Board notes that in October 1972, 
the RO requested from the service department records of 
treatment for drug addiction.  The service department 
responded that there were no additional medical records on 
file.

Upon careful review of the record, the Board has concluded 
that service connection for PTSD is not warranted.  In this 
regard, the Board observes that the veteran has not submitted 
sufficient information to allow for verification of his 
claimed stressor.  His February 2005 written statement did 
not provide enough detail to allow meaningful research into 
the claimed attack on his convoy.  The veteran was apprised 
of the need to submit additional information but did not do 
so.  At his hearing before the undersigned, he stated that 
the convoy incident was his major stressor, but indicated 
that he could not provide additional details.  In sum, the 
veteran has not submitted sufficient evidence to allow for 
verification of his claimed stressor.  Notably, a noncombat 
veteran's testimony alone does not qualify as credible 
supporting evidence of occurrence of an in-service stressor 
as required by 38 C.F.R. § 3.304(f).

The Board therefore concludes that the record does not 
contain evidence that tends to establish the criteria for 
establishing service connection for PTSD.  Although the 
veteran has been given a diagnosis of PTSD, there is no 
independent corroboration of his claimed stressor.  Having 
carefully considered all procurable and assembled data, the 
Board concludes that the criteria for service connection for 
PTSD are not met.

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements of 
entitlement to service connection for PTSD, and that, on this 
basis, his claim must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


